DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2021, 03/05/2021 and 03/22/2021 was filed after the mailing date of the Notice of Allowance on 12/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 3-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 3-6, 11 and 13-18 is the inclusion of the limitations of a liquid cartridge that include a liquid supply portion extending in a frontward direction from the cartridge casing; a circuit board provided at the top wall; a 
The primary reason for allowance of claims 7-10 and 19-21 is the inclusion of the limitations of a liquid cartridge that include a liquid supply portion extending in a frontward direction from the cartridge casing; a circuit board provided at the top wall; and a protruding portion provided at the top wall to protrude upward therefrom, the protruding portion defining an inner space therein, the protruding portion comprising: a first wall extending in the frontward direction and a rearward direction opposite the frontward direction, the first wall having one end in the rearward direction; a second wall 
The primary reason for allowance of claims 12, 22 and 23 is the inclusion of the limitations of a liquid cartridge that include a liquid supply portion extending in a frontward direction from the cartridge casing; a circuit board provided at the top wall; a protruding portion provided at the top wall to protrude upward therefrom, the protruding portion defining an inner space therein, the protruding portion comprising: a first wall extending in the frontward direction and a rearward direction opposite the frontward direction, the first wall having one end in the rearward direction; a second wall spaced apart from the first wall, the second wall extending in the frontward direction and the rearward direction, the second wall having one end in the rearward direction; and a third wall connecting the one end of the first wall and the one end of the second wall to each other; and a plate provided at the top wall to protrude upward therefrom, wherein the protruding portion is positioned further in the rearward direction than the circuit board, and wherein the plate is positioned further in the frontward direction than the circuit board.  These limitations found in each of the claims, as they are claimed in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







26 March 2021
/KENDRICK X LIU/Examiner, Art Unit 2853       


/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853